Citation Nr: 0634987	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied reopening the veteran's claim for 
service connection for a back disorder in an August 1999 
rating decision.  The veteran did not appeal that decision, 
and it is final.

2.  Some of the new evidence submitted subsequent to August 
1999 in support of the veteran's claim for service connection 
for a back disorder is material.

3.  There is no competent evidence relating the veteran's 
chronic obstructive pulmonary disease to any injury or 
disease incurred in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
veteran's claim for service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disorder

The veteran's claim to reopen for service connection for a 
back disorder was last denied in an August 1999 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In November 2001, the RO received the veteran's claim to 
reopen for service connection for his back disorder.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The veteran submitted a copy of the police report from an 
October 1961 motor vehicle accident which he claims is the 
cause of his current back disorder.  Private medical 
treatment records and a statement from his private doctor 
were also submitted in support of reopening his claim.  This 
evidence is new because it was not previously of record.  It 
is material as it relates to unestablished facts necessary to 
substantiate the veteran's claim of service connection.  

Accordingly, the evidence serves to reopen the claim for 
service connection for a back disorder.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the veteran is required to comply with 
VA's duty to notify and assist the veteran in developing his 
claim.  This is detailed in the REMAND below.

II.  Chronic Obstructive Pulmonary Disease

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows the veteran has been diagnosed 
with a current disability; chronic obstructive pulmonary 
disease.  
The veteran relates his current pulmonary disorder to an 
injury received from a motor vehicle accident while in 
service in November 1961.  The service medical records show 
that the veteran was injured in a motor vehicle accident on 
November 1, 1961, and was treated at the U.S. Army Hospital 
at Fort Leonard Wood, Missouri.  He was hospitalized for 
seven days.  The narrative summary of his hospitalization 
states that the veteran was brought in in a semistuporous 
state and was complaining of pain at the right side of the 
chest and back.  On physical examination, there was diffuse 
tenderness on the right posterior chest and back.  Chest x-
ray on admission revealed a hazy opacification in the right 
lower lobe which was suggestive of traumatic wet lung.  
Auscultation of the right side of the chest showed decreased 
breath sounds and rales and occasional rhonchi.  The veteran 
was treated with bed rest, antibiotics and frequent tracheal 
aspiration and intermittent positive pressure with oxygen.  
The opacification of the right lower lobe was resolved 
rapidly in a few days.  Repeated x-rays of the chest taken 
showed progressive improvement and, on November 6, 1961, 
chest x-ray was essentially negative.  The veteran was 
asymptomatic for the last three days of his hospitalization.  
The discharge diagnoses were contusion of the lung, right 
(traumatic wet-lung); contusion of the kidney, right; and 
abrasion, back, right iliac region.

Subsequent service treatment records show the veteran was 
seen for follow-up on November 14, 1961, and his lungs were 
clear to palpation and auscultation.  On November 16, 1961, 
the veteran complained that his chest had been bothering him 
with pleuritic type discomfort in the right upper anterior 
lung, especially when lying down.  On examination his lungs 
were clear without friction rubs.  The impression was 
multiple bruises.  A November 21, 1961 note indicates that a 
chest x-ray was negative and the veteran was asymptomatic.  
The veteran's separation examination in May 1962 failed to 
find any chronic residuals from the November 1961 injury to 
the right lung.

The evidence shows that the veteran's lung contusion 
(traumatic wet-lung) was acute and transitory.  The narrative 
summary of the veteran's hospitalization in November 1961 
indicates that the veteran's wet-lung had quickly resolved 
and was asymptomatic the last three days of his 
hospitalization.  Follow up treatment records also show that 
there was no continuing lung condition.  No finding of a 
pulmonary disorder was made on the veteran's separation 
examination in May 1962.  

At a VA examination conducted in September 1965, the veteran 
reported the contusion to the right lung from the 1961 car 
accident.  The examiner noted that follow up chest x-ray on 
November 6, 1961 was normal.  He also noted that the veteran 
smoked 10 to 12 cigarettes a day.  No findings of any 
pulmonary disorder were made.  

The first evidence that the veteran had a chronic pulmonary 
disorder is a November 21, 1995 private treatment record.  
This record indicates that the veteran complained of having a 
cough with expectoration but denied fever or chills.  
Assessment was chronic obstructive pulmonary disease 
exacerbation.  Subsequent treatment records show the veteran 
has continued to be treated for chronic obstructive pulmonary 
disease with the use of inhalers since November 1995.  These 
treatment records also show that the veteran has continued to 
smoke about one pack of cigarettes per day.

Thus the evidence fails to show any treatment for or a 
diagnosis of a chronic pulmonary disorder until November 
1995, 34 years after the veteran was treated for wet-lung in 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Based on the fact that the injury to the veteran's right lung 
in service had resolved without any evidence of a residual 
chronic pulmonary disorder, and the fact that it was 34 years 
before a chronic pulmonary disorder was shown in the medical 
records,  the evidence fails to establish that the veteran's 
current chronic obstructive pulmonary disease is causally 
related to the in-service lung contusion with traumatic wet-
lung.  The preponderance of the evidence is against the 
claim, there is no doubt to be resolved, and service 
connection is not warranted.



III. VA's Duty to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2002, prior to the initial AOJ decision on his claims.  
Although this notice was deficient in that it failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, the Board finds that the lack of notice of the 
fourth Pelegrini II element is nonprejudicial error.  The 
veteran was told it was his responsibility to support the 
claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  In 
addition, he submitted information and evidence in support of 
his claims, which indicates he knew that VA needed such 
information and evidence to adjudicate his claims.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
the purposes behind VA's notice requirement have been 
satisfied.

The veteran was provided notice in March 2006 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, given the denial of the veteran's claim for service 
connection for chronic obstructive pulmonary disease and the 
remand of his claim for service connection for a back 
disorder, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
pre-decisional notice on these elements of his claims. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
December 1985 through January 1986.  The veteran has not 
identified any recent treatment by the VA.  In addition, the 
veteran provided private medical treatment records and the RO 
obtained others ranging from October 1989 to December 2004.  
The RO attempted to obtain records from the Social Security 
Administration but was informed in June 2005 that the 
veteran's records have been destroyed.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  The 
veteran has not identified any new evidence since the 
issuance of the last Supplemental Statement of the Case in 
June 2005.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
not been afforded VA examinations on his claims.  For his 
back disorder claim, when a claim is one to reopen a finally 
decided claim, as is this claim, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  The Board, however, has 
reopened and remanded this claim for an examination as set 
forth in the REMAND portion of this decision.

As for the veteran's claim for service connection for chronic 
obstructive pulmonary disease, the Board finds that 
examination is not needed because there is no competent 
evidence that the currently diagnosed condition may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses of chronic 
obstructive pulmonary disorder.  Rather the service medical 
records reflect that the injury to the right lung received 
during service was acute and transitory without any chronic 
residuals.  Furthermore, the veteran has not alleged nor 
shown a continuity of symptomatology since his separation of 
service.  Rather the medical evidence does not show treatment 
for chronic obstructive pulmonary disease until 33 years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Since there 
is no competent evidence of a possible relationship between 
the claimed condition and the veteran's military service, VA 
examination is not necessary.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2006). 
 
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose and he is not 
prejudiced by proceeding to the merits of his claims. 

 
ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back disorder is reopened 
and, to that extent only, the appeal is granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.
REMAND

The Board remands the veteran's claim for service connection 
for a back disorder for further development.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  

A VA examination is in order to obtain an opinion as to 
whether the veteran's current back disorder is related to any 
injury or disease incurred in service.  

The veteran was previously denied service connection for a 
back disorder because VA examinations in September 1965 and 
June 1971 failed to find any current disability.  The claims 
file, however, contains a report from a Dr. Lipton who 
examined the veteran in May 1970.  On physical examination 
there was tenderness over the lumbosacral joint in the lower 
midline of the back, but no muscle spasm was evident.  
Straight leg raising tests were positive bilaterally at 70 
degrees, and Lasegue tests were also positive bilaterally.  
X-rays of the lumbosacral spine showed a mild rotatory 
scoliosis with a convexity to the right noted in the 
midlumbar spine.  In addition, a spina bifida was noted of 
the first sacral segment with failure of the lamina to fuse 
in the midline.  Intravertebral disc spacing was well 
maintained and there was no evidence of recent or old 
fractures or dislocations.  

Dr. Lipton diagnosed the veteran to have chronic lumbosacral 
back sprain with unstable lower spine.  He stated that this 
veteran has had a long history of recurrent back trouble with 
injuries going back to 1961 when he was hurt in the military 
service, and each injury has further contributed to his 
problems with his back.  He has a developmental abnormality 
with a spina bifida in the lower spine which tends to make 
for an unstable lower back that is more easily injured than a 
normal back with persistence of symptoms for longer periods 
than in a normal individual.  Dr. Lipton went on to state 
that the veteran's injury of 1964 while working for Ford 
Motor Company could have caused a period of disability and 
could have caused further trouble with his back which 
apparently had its first injury in 1961 while in the military 
service.  Thus Dr. Lipton's statements appear to attribute 
the beginning of the veteran's back problems to the injuries 
the veteran received in the motor vehicle accident in 
November 1961.  

Furthermore, current treatment records show that, at least 
since 1995, the veteran has had osteoarthritis in the lumbar 
spine as shown by x-rays.  Thus the veteran has multiple 
disorders of his lumbar spine including mild scoliosis, spina 
bifida and osteoarthritis.  Since the scoliosis and spina 
bifida are developmental defects, an opinion is necessary to 
determine the etiology of the veteran's currently diagnosed 
osteoarthritis of the lumbar spine.  In other words, whether 
the current osteoarthritis is due to an injury received in 
service or is due to the developmental defects of scoliosis 
and spina bifida.  Also, an opinion is needed as to whether 
any injury in service may have aggravated the veteran's 
developmental defects of scoliosis and spina bifida beyond 
their natural progression thereby causing the current 
osteoarthritis in the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file must be provided 
to the examiner for review in conjunction with 
the examination.

After reviewing the file and conducting any 
diagnostic testing necessary to ascertain the 
nature of the veteran's current back disorder, 
the examiner should render an opinion as to 
whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current back disorder is related to 
any disease or injury incurred during service.  
The examiner is to specifically comment on the 
records of treatment for back pain shown in the 
service medical records in October 1960 and 
February 1961, as well as, the treatment 
records from November 1961 related to the motor 
vehicle accident in which the veteran was 
involved.  



The examiner is asked to provide an opinion as 
to:

a)  whether the veteran's current back 
disorder is more likely than not related to 
developmental disorders rather than an 
injury incurred in service; and

b) whether any developmental disorders have 
been aggravated beyond their natural 
progression by any injury or disease 
incurred in service, and, if so, if it is 
more likely than not that this aggravation 
is the cause of the veteran's current back 
disorder.

2.  After ensuring that any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, readjudicate 
the veteran's claim.  If such action does not 
resolve the claim, a Supplemental Statement of 
the Case should be issued to the veteran and 
his representative and an appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


